PARDEE, Circuit Judge
(after stating the facts as above). The libelant and appellant charges negligence on the part of the Brady and Morse:
“In entering the southern end of said Port Arthur Canal whilst the steamship Edward Dawson was already in said canal descending the same; in failing to lie as close as possible to the eastern bank of the canal while the Edward Dawson passed them; in towing by the steam tug John I. Brady of the barge Harry Morse by too long a scope of rope; in the towing of said barge on a single hawser, instead of on a double hawser, and without a bridle, and in not having said barge lashed alongside of said steam tug; in the great speed at which the said tug was towing the said barge Harry Morse, and in permitting the port anchor of the barge-Harry Morse to hang or swing loose at the cathead, instead of being secured fast there, or at the hawsepipe; and in the want of skill and in the improper conduct of the persons navigating the said steam tug and barge in not taking the necessary further steps to prevent said collision.”
The claimant, denying all negligence on the part of the Brady and Morse, alleges:
“That the oflicers and crew of said steamship Dawson were not skillful or competent, were not attentive to their duties, but proceeded with said steamship in a careless, reckless manner. That her oflicers and crew were not properly stationed, and were guilty of gross recklessness in entering said canal when by the exercise of ordinary diligence they could have seen that the steamship Northwestern and the tug John I. Brady and barge Harry Morse were already in said canal on their way to the Port Arthur basin, at the head of said canal wherein said steamship was then lying. That as the said steamship Edward Dawson was heavily loaded, and drew, the full depth of navigable water in said canal, she could not be steered on a straight course, but because of her ‘sucking’ and ‘smelling bottom’ she steered wildly. Hence it was dangerous to bring such a vessel into the canal, while other vessels were navigating it, which she was bound to meet, if she entered; and it was gross negligence to continue on with said steamship through a straight reach to pass said towboat and barge in a bend, which she attempted to do, *427because such a passage is more difficult than in a. straight reach. That it; was negligence to continue under way, and to run so far over to the west bank as to cause her to strike the incline bank and sheer over to the east bank and into the barge, and thereby occasioning the collision complained of in this cause.”
The evidence in the transcript is unusually conflicting, even for an admiralty ease, and it is useless to try to reconcile it on all the material issues. Res ipsa loquitur, and a few undisputed and preponderantly proven facts, however, point to a just conclusion.
1. As to entering the canal: The Dawson, entering the canal when the Northwestern was ascending, violated the spirit, if not the letter, of the navigation rule:
“When two steamers are about to enter a narrow channel at the same time, the ascending steamer shall be stopped below, such channel until the descending steamer shall have passed through it”
- — for the reason underlying is the danger to be avoided of two steamers passing in such narrow channel. The weight of the evidence is to the effect that the Dawson, the “descending steamer,” was not only about to enter the canal, but had actually entered before the Brady and Morse entered at the lower end; and so we conclude that the Brady and her tow violated the letter and spirit of the said rule. Finding these violations, however, does not necessarily decide this case, for while leading up to and making the collision possible they were not the necessary and proximate cause of the same.
2. The said rule further provides:
“But should two steamers unavoidably meet in such channel, then it shall be the duty of the pilot of the ascending steamer to make the proper signals, and, when answered, the ascending steamer shall lie as close as possible to the side of the channel the exchange of signals may have determined, as provided by rule I, and either stop the engines or move them so as only to give the boat steerageway, and the pilot of the descending steamer shall cause his steamer to be worked slowly until he has passed the ascending steamer.”
The undisputed facts are that the Brady, as the ascending steamer, signaled to pass port to port, and the Dawson answered, assenting, and then both parties reversed the rule. The Dawson went to the right bank to remain, while the Brady and her tow kept on ascending the canal. Reversing the rule was a violation thereof by both parties, and though it led up to the collision it did not really compel it.
3. in maneuvering to pass, the Dawson, following the understanding, as we find‘the weight of the evidence, took the right bank to lie as close as possible, very near to the head of the long bend which runs from Mud Bayou up above Keith Lake, if not actually in it, instead of taking, as she ought, the straight reach above. The Brady rounded the head of the bend and had nearly passed the Dawson, while the Morse, following, took a sheer over towards the Dawson, and this was followed by the Morse colliding with the Dawson, just prior to which, when the Brady should have pulled its best, the master of the Brady threw off the hawser, leaving the Morse without motive power and under strong headway to take care of herself.
*428There is unanimity among claimant’s witnesses to the effect th.t the Dawson was well inside the bend, and was under headway and zigzagging in the channel, and that she actually ran down and into the Morse, while the latter only made a little sheer to port, caused by touching the bank; but all this is substantially met by the evidence of the officers of the Dawson, supported by the strong presumption that the pilot and master of the Dawson could not have intended, nor even wished, to run down the Morse.
4. It was not negligent for the Brady to tow the Morse astern, instead of abreast and lashed alongside. In the narrow channel of the Port Arthur Canal, and where, according to the evidence in this case, nobody appears to pay any attention to the navigation rules, it was probably best to tow the barge astern; for, with vessels of the length and beam herein involved, the three abreast would take up 95 feet 5 inches of actual beam, and a passage even in a straight reach of the canal would be very hazardous.
When towing astern, when other vessels are at the time likely to be using the canal, a hawser with a bridle — or, better, two hawsers— should be used. Nor was it negligent for the Morse to carry her port anchor a-cockbill at the cathead. In those waters it was proper, if not necessary, to carry a large anchor, necessary for quick letting go in an emergency. Inboard it would take time to get it out. Hanging at the hawsehole, it would probably impede navigation. The evidence tends to show that both parties violated the canal rule limiting speed.
On the whole case, we find that in the collision between the Dawson and the Harry Morse both vessels were in fault. The Dawson has made proof, to the satisfaction of the judge of the lower court, of damages amounting to $12,532.05; but the claimant contends' that they are exaggerated, and that no good opportunity has been given to contest them. The claimant in his answer avers that the Morse suffered damages in the collision amounting to over $400. Following the usual rule in collision cases, where both parties are in fault, the damages must be divided, and a reference follows, if damages are not admitted.
For all the foregoing, the decree appealed from is reversed, and the cause is remanded, with instructions to enter a decree finding both libelant and claimant in fault, and dividing the proven damages equally, and thereafter to proceed according to established admiralty rules and usages. The appellee to pay the costs of this court.